EXHIBIT 10.31

 

March 17, 2005

 

Bryan G. Stockton

EVP International

 

Dear Bryan,

 

I am pleased to inform you that if you accept this letter agreement, you will be
named as a participant eligible for enhanced benefits under the Mattel, Inc.
2005 Supplemental Executive Retirement Plan (the “New SERP”), subject to various
terms and conditions, including those set forth in this letter agreement.

 

Because of the enactment of a new federal income tax law affecting nonqualified
deferred compensation, including supplemental retirement plans (the “New Tax
Law”), the Mattel, Inc. Amended and Restated Supplemental Executive Retirement
Plan, dated as of May 1, 1996, as amended by Amendment No. 1 dated as of
November 4, 1999 (as so amended, the “Prior SERP”) has been frozen as of
December 31, 2004. The Prior SERP benefits that were vested as of that date are
not subject to the New Tax Law, and will continue to be provided under the Prior
SERP, unless you accept the enhanced benefits described below and waive your
Prior SERP benefits. Benefits that were not vested as of that date will be
governed by the New SERP, which is subject to and designed to comply with the
New Tax Law.

 

The New SERP is described in the enclosed summary. A copy of the plan document
for the New SERP is available, upon request. In the event of any conflict
between this letter agreement or the enclosed summary and the plan document for
the New SERP, the plan document for the New SERP will control.

 

The New SERP has two types of benefits: Part A Benefits, which are computed
using the same formula as the Prior SERP, and Part B Benefits, which are
enhanced benefits for which selected participants, including you, are eligible.
In order to be eligible for a Part B Benefit, you must agree to waive your right
to benefits under the Prior SERP by accepting this letter agreement as set forth
below. Please note that if you do accept this letter agreement, there is no
guarantee that you will actually receive any benefits under the New SERP, as
they remain subject to your compliance with the requirements of the New SERP
regarding your conduct during and after employment.



--------------------------------------------------------------------------------

If you accept this letter agreement, I would appreciate it if you would sign,
date and return a copy to me.

 

Sincerely,

 

MATTEL, INC. By:   /S/ ALAN KAYE    

Alan Kaye

SVP Human Resources

 

Agreed to and accepted by:

/S/ BRYAN G. STOCKTON

Bryan G. Stockton

Date: March 28, 2005